        Case 1:15-cv-02006-AT-DCF Document 111 Filed 08/19/20 Page 1 of 8



                                                                               USDC SDNY
UNITED STATES DISTRICT COURT                                                   DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                                  ELECTRONICALLY FILED
CHINA SHIPPING CONTAINER LINES                                                 DOC #:
CO. LTD.,                                                                      DATE FILED: 8/19/2020

                                   Petitioner,

                 -against-                                                      15 Civ. 2006 (AT) (DF)

BIG PORT SERVICE DMCC,                                                                   ORDER

                        Respondent.
ANALISA TORRES, District Judge:

        Petitioner, China Shipping Container Lines Co., Ltd., moves for attorney’s fees and costs

as a sanction against Respondent, Big Port Service DMCC. ECF No. 85. The Court referred the

motion to the Honorable Debra Freeman for a Report and Recommendation (“R&R”). ECF No.

91. On May 15, 2020, Judge Freeman issued an R&R recommending that Petitioner’s

application be denied, except to the extent that Petitioner be awarded costs in the amount of

$43.20. R&R at 1–2, 22, ECF No. 103. Now before the Court are Plaintiff’s objections to the

R&R. Pet. Obj., ECF No. 108. For the reasons stated below, Plaintiff’s objections are

OVERRULED and the R&R is ADOPTED.

                                              BACKGROUND 1

        Since 2014, this matter has been extensively litigated in two forums—Singapore and

New York. R&R at 2. After Respondent commenced an action in Singapore (the “Singapore

Action”), it served Petitioner with a demand for arbitration to be conducted in New York City in


1
  The Court presumes familiarity with the facts and procedural history as set forth in the R&R, see R&R at 2–9, and
this Court’s January 15, 2019 order, ECF No. 79, but will reiterate some key factual allegations here. Because the
parties have not objected to the R&R’s characterization of the facts, the Court adopts the R&R’s “Background”
section. See Roberts ex rel. Phillip v. Happiness Is Camping, Inc., No. 10 Civ. 4548, 2012 WL 844331, at *1
(S.D.N.Y. Mar. 13, 2012).
       Case 1:15-cv-02006-AT-DCF Document 111 Filed 08/19/20 Page 2 of 8




accordance with the rules of the Society of Maritime Arbitrators, Inc. Id. at 3. On March 17,

2015, after the arbitration panel had set a date for an initial hearing, Petitioner commenced this

action seeking an order enjoining the New York arbitration in favor of the Singapore Action and

declaring that there was no agreement to arbitrate. Id. In addition, Petitioner sought an award of

“costs, expenses, and disbursements” in prosecuting this action and the Singapore Action. Id.

(internal quotation marks and citation omitted).

       On March 17, 2015, Petitioner moved by order to show cause for a temporary restraining

order and preliminary injunction enjoining the arbitration, which Respondent opposed on the

ground that the proper forum for the dispute was the Singapore courts. Id. On March 30, 2015,

Respondent sought a stay of the action in anticipation of a decision from the High Court of

Singapore, which the Court granted. Id.; see also ECF No. 18. The action remained stayed for

nearly two years while the issues were litigated in Singapore. R&R at 4. In December 2017, the

parties notified the Court that the High Court of Singapore had issued a final decision,

concluding that there was no contract between the parties, and that, as a result, Respondent could

not arbitrate its claims against Petitioner. Id. The parties disagreed as to the preclusive effect of

the High Court’s decision, as well as prior decisions and orders issued by the Singapore courts

(collectively, the “Singapore Decisions”). Id. Respondent, abandoning its previous position,

now argued that the High Court’s decision should not be viewed as a binding and final

adjudication of the validity of the arbitration agreement. See id.

       On March 6, 2018, Petitioner moved for declaratory judgment, and sought an order

recognizing and giving preclusive effect to the Singapore Decisions, under several doctrines,

including the doctrines of collateral estoppel, res judicata, and judicial estoppel. Id. In an order

dated January 15, 2019 (the “January 15 Order”), the Court recognized and gave preclusive


                                                   2
        Case 1:15-cv-02006-AT-DCF Document 111 Filed 08/19/20 Page 3 of 8




effect to the Singapore Decisions, granted Petitioner’s request for declaratory relief, and

permanently enjoined the underlying arbitration based on the finding that there was no valid

agreement to arbitrate between Petitioner and Respondent. See China Shipping Container Lines

Co. v. Big Port Serv. DMCC, No. 15 Civ. 2006, 2019 WL 9362547, at *10 (S.D.N.Y. Jan. 15,

2019), aff’d, 803 F. App’x 481, 485 (2d Cir. 2020).

        Petitioner seeks an order requiring Respondent to reimburse Petitioner for $45,617.14 in

attorney’s fees and costs incurred in connection with (1) having the Singapore Decisions

recognized and (2) holding Respondent to its prior representations to the Court regarding the

impact of the Singapore proceedings on this action. ECF No. 86 at 6. On May 15, 2020, Judge

Freeman issued an R&R concluding that Petitioner’s application should be denied, except to the

extent that Petitioner be awarded costs in the amount of $43.20. R&R at 1–2, 22.

                                          DISCUSSION

   I.      Stay

        By letter dated July 31, 2020, Petitioner informed the Court that Respondent filed a

petition for writ of certiorari before the Supreme Court seeking review of the Second Circuit’s

affirmance of the January 15 Order. ECF No. 110. Petitioner asks that a decision on its pending

objections to the R&R be stayed until the Supreme Court reaches a decision on the petition for

certiorari because Petitioner anticipates supplementing its application for fees based on the

Supreme Court litigation. Id. at 1. However, the decision to stay proceedings is within a district

court’s discretion, and Petitioner’s application for attorney’s fees concerns conduct that already

took place. See, e.g., Google LLC v. United States, No. 19 Misc. 478, 2020 WL 1285368, at *5

(S.D.N.Y. Mar. 10, 2020) (“The issuance of a stay is left to the court’s discretion” (internal




                                                 3
         Case 1:15-cv-02006-AT-DCF Document 111 Filed 08/19/20 Page 4 of 8




quotation marks, citation, and alteration omitted)). The Court concludes that a stay is

unnecessary.

         Accordingly, Petitioner’s request for a stay is DENIED.

   II.      Standard of Review

         A district court “may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C). When a party

makes specific objections, the court reviews de novo those portions of the report and

recommendation that have been properly objected to. Id.; Fed. R. Civ. P. 72(b)(3). However,

“when a party makes only conclusory or general objections, or simply reiterates his original

arguments,” the court reviews the report and recommendation strictly for clear error. Wallace v.

Superintendent of Clinton Corr. Facility, No. 13 Civ. 3989, 2014 WL 2854631, at *1 (S.D.N.Y.

June 20, 2014); see also Bailey v. U.S. Citizenship & Immigration Serv., No. 13 Civ. 1064, 2014

WL 2855041, at *1 (S.D.N.Y. June 20, 2014) (“[O]bjections that are not clearly aimed at

particular findings in the [report and recommendation] do not trigger de novo review.”). An

order is clearly erroneous if the reviewing court is “left with the definite and firm conviction that

a mistake has been committed.” Easley v. Cromartie, 532 U.S. 234, 242 (2001) (internal

quotation marks and citation omitted).

         In addition, “new arguments and factual assertions cannot properly be raised for the first

time in objections to the report and recommendation, and indeed may not be deemed objections

at all.” Razzoli v. Fed. Bureau of Prisons, No. 12 Civ. 3774, 2014 WL 2440771, at *5 (S.D.N.Y.

May 30, 2014). The court may adopt those portions of the report and recommendation to which

no objection is made “as long as no clear error is apparent from the face of the record.” Oquendo

v. Colvin, No. 12 Civ. 4527, 2014 WL 4160222, at *2 (S.D.N.Y. Aug. 19, 2014) (internal


                                                   4
          Case 1:15-cv-02006-AT-DCF Document 111 Filed 08/19/20 Page 5 of 8




quotation marks and citation omitted).

   III.      Plaintiff’s Objections

             A. Request for Attorney’s Fees

          The United States follows the “American Rule” regarding attorney’s fees, under which

the prevailing party may not recover attorney’s fees as costs or otherwise. Castillo Grand, LLC

v. Sheraton Operating Corp., 719 F.3d 120, 123 (2d Cir. 2013). “Under its inherent powers to

supervise and control its own proceedings,” however, “a district court has the authority to award

attorney’s fees to the prevailing party when the losing party has acted in bad faith, vexatiously,

wantonly, or for oppressive reasons.” Eisemann v. Greene, 204 F.3d 393, 395 (2d Cir. 2000)

(internal quotation marks and citation omitted).

          Although Judge Freeman recognized that Respondent “repeatedly presented unsupported

arguments to the Court,” she concluded that “it takes more than this to demonstrate that

[Respondent’s] litigation strategy was intended to harass [Petitioner] or was otherwise

sufficiently egregious to qualify as ‘bad faith.’” R&R at 18. Petitioner argues that this finding

was erroneous. Pet. Obj. at 4. Because Petitioner reiterates the arguments made to Judge

Freeman, the Court reviews the objection for clear error and finds none. Wallace, 2014 WL

2854631, at *1; compare Pet. Obj. at 3–5 with Pet. Mem. at 4–6, ECF No. 86.

          There is no doubt that Respondent took questionable and, at times, contradictory

positions over the course of this litigation. This includes Respondent’s representations to the

Court when it requested a stay of this action, which Respondent later sought to retract after the

Singapore Decisions did not come out in its favor. See China Shipping Container Lines, 2019

WL 9362547, at *8–9 (finding that Respondent was judicially estopped from arguing that

Petitioner could be ordered to arbitrate). But “[a]lthough a frivolous position will often signal an


                                                   5
        Case 1:15-cv-02006-AT-DCF Document 111 Filed 08/19/20 Page 6 of 8




improper purpose, [the Second Circuit has] never held that a frivolous position may be equated

with an improper purpose.” Sierra Club v. U.S. Army Corps of Engineers, 776 F.2d 383, 391 (2d

Cir. 1985); see R&R at 16–17. Instead, a party seeking attorney’s fees based on a finding of bad

faith must adduce specific evidence of “actions . . . so completely without merit as to require the

conclusion that they must have been undertaken for some improper purpose.” Schlaifer Nance &

Co. v. Estate of Warhol, 194 F.3d 323, 338 (2d Cir. 1999) (internal quotation marks and citation

omitted); see id. (holding that a court’s “factual findings of bad faith must be characterized by a

high degree of specificity”).

         The Court, therefore, agrees with Judge Freeman that without specific examples of

Respondent’s improper course of conduct, Petitioner’s characterizations of certain of

Respondent’s arguments as “groundless”—even if accurate—cannot suffice as “clear evidence”

that Respondent engaged in sanctionable conduct. R&R at 19; Schlaifer Nance & Co. 194 F.3d

at 340 (holding that even considering the district court’s characterization of plaintiff’s claim as

“objectively frivolous,” the Second Circuit could not “conclude that the continuation of [the

plaintiff’s] action was anything more than the result of poor legal judgment”); see also ED

Capital, LLC v. Bloomfield Inv. Res. Corp., 316 F.R.D. 77, 83 (S.D.N.Y. 2016) (awards of

attorney’s fees are “restricted to circumstances where there is clear evidence that a party

commenced an action with the sole aim of harassment or delay or for another improper

purpose”).

        Accordingly, the objection to Judge Freeman’s conclusion that Petitioner has not made an

adequate showing of bad faith is OVERRULED. 2


2
  Having found that Judge Freeman did not commit clear error in holding that Petitioner failed to make an adequate
showing of bad faith, the Court need not reach the secondary question of whether Plaintiff has made a showing of
“personal” bad faith. See Dow Chem. Pac. Ltd. v. Rascator Mar. S.A., 782 F.2d 329, 344 (2d Cir. 1986); R&R at
20; Pet. Obj. at 5–7.

                                                        6
          Case 1:15-cv-02006-AT-DCF Document 111 Filed 08/19/20 Page 7 of 8




               B. Telephone Expenses and Online Research Fees

          Pursuant to Federal Rule of Civil Procedure 54(d)(1), taxable “costs—other than

attorney’s fees—should be allowed to the prevailing party.” The term “costs,” as used in Rule

54, is defined in 28 U.S.C. § 1920 and Local Civil Rule 54.1(c) as including the price of

transcripts, depositions, witness fees, printing, and copying. Petitioner conceded before Judge

Freeman that “telephone expenses” and “online research” are not “enumerated costs” under

Local Civil Rule 54.1. Pet. Reply at 8, ECF No. 102. Such costs are generally recoverable only

in connection with an award of attorney’s fees. See, e.g., Marisol A. ex rel. Forbes v. Giuliani,

111 F. Supp. 2d 381, 401 (S.D.N.Y. 2000) (“telephone costs” are recoverable as “attorneys’

fees”); Anderson v. City of New York, 132 F. Supp. 2d 239, 247 (S.D.N.Y. 2001) (“costs for

computerized research” are “considered part of attorneys’ fees”).

          Because Judge Freeman found that Petitioner failed to present the “clear evidence”

necessary to warrant an award of attorney’s fees, she recommended that the Court also not award

fees for telephone expenses and online research because such disbursements would typically be

made as part of an award of attorney’s fees. R&R at 22. Given that the Court has adopted Judge

Freeman’s recommendation on attorney’s fees, the request for telephone expenses and online

research fees is also denied.

          Accordingly, Petitioner’s objection to Judge Freeman’s recommendation that no award of

telephone expenses and online research fees be made is OVERRULED.

                                                  CONCLUSION

          The Court has reviewed de novo those portions of the R&R to which Plaintiff properly

objected and has reviewed the remainder of the R&R for clear error. 3 For the reasons stated


3
    To the extent not discussed above, the Court finds no clear error in the unchallenged portions of the R&R.

                                                           7
      Case 1:15-cv-02006-AT-DCF Document 111 Filed 08/19/20 Page 8 of 8




above, the Court ADOPTS the R&R in its entirety. Petitioner is awarded costs for copying in the

amount of $43.20. R&R at 21–22. The Clerk of Court is directed to terminate the motion at

ECF No. 85.

       SO ORDERED.

Dated: August 19, 2020
       New York, New York




                                              8
